Defendant appealed.
This case was before us at a former term, 169 N.C. 381. At the last trial, when the judgment from which this appeal is taken was rendered, the court seems to have followed the principles stated in the first appeal, and we see no substantial error in the case. The exceptions are taken mostly to questions of evidence, but neither party appears to have been really prejudiced by that which was admitted, or by any of the rulings. Young v.Mfg. Co., 151 N.C. 272. A fair opportunity was given to present the case on both sides, and we must decline to disturb the judgment.
No error. *Page 754